Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to amendment/reconsideration filed 5/28/2021, the amendment/reconsideration has been considered.  Claims 1-16 are pending for examination.  Claims 17-20 were previously withdrawn from consideration.
Response to Arguments
Applicant's arguments been fully considered but they are not persuasive. The applicant argues the following issues.
(A)	Rejection under 35 U.S.C. 112
Issue: The applicant’s arguments are moot in light of the new ground of 112 rejections below. 
(B)	Rejection under 35 U.S.C. 103
Issue: The applicant argues that the amended limitations overcome current rejection.
Examiner respectfully disagrees.  See Examiner’s response in the rejection sections below. It is to be noted that the Examiner’s rejection is based on her broadest reasonable interpretation stated in the 112 rejection section below.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

4.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

s 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	a) Claim 1, limitation 1 recites “selects an application in a set of one or more available applications to execute for at least one file type in the one or more virtual computing sessions.” It is unclear what “in the one or more virtual computing sessions” modifies, e.g., whether modifies “selects”, or “at least one file type”.  Applicant is required to clarify. For the sake of the examination, Examiner assumes any possibility.
	b) Claim 1, limitation 2 recites “identifying a request for a virtual computing session for the end user, wherein the virtual computing session is after the one or more virtual computing sessions.”  It is unclear regarding the scope of this limitation, e.g., it is unclear whether the virtual computing session is initiated after the initiation of the one or more virtual computing sessions, is initiated after the end of the one or more virtual computing sessions, etc..  Applicant is required to clarify.  For the sake of the examination, Examiner assumes any temporal relationship.
.Claims 2-16 are similarly rejected.
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 

8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 1, 4-5, 7-9, 12-13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Conover et al (US 20140282623), in view of Pavlov et al (US 9369504 B1).
As to claim 1, Conover discloses a method of operating an application attach service to attach applications to virtual machines in a computing environment, the method comprising:
maintaining a profile indicative of one or more applications for a user based on one or more selections by the user in one or more first virtual computing sessions, wherein each of the one or more selections selects an application in a set of one or more available applications to execute for at least one file type in the one or more virtual computing sessions. Wherein each application in the set of one or more available applications is available in the computing environment via attachment to the virtual machines (see 112 rejection and Examiner’s interpretation above.  See [0046], “When a user or some other process wishes to open a file, the device is configured to identify the application associated with the file type and execute that application for the file.”  [0016], “In response to the application attach triggering event, an application manager that may reside wholly or partially on the computing device is configured to identify an application to support the file type of the selected file”;   See also figure 4, “User Authorization” in File Type Manager; [0032], “default file type manager 311 may include a look up table of applications for particular file types. For example, if file A 303 required an application, a look up table may match file A 303 to application A 323”. Here, the entity of the application module that performs the selection of an application is equivalent to a user, in using “the lookup table of applications for particular file types”, wherein the lookup table is equivalent to the claimed profile);
identifying a request for a viral computing session for the end user, wherein the virtual computing session is after the one or more virtual computing sessions (see 112 rejection and Examiner’s interpretation above.  See [0014], “Computing devices, both real and virtual…include a variety of applications and files…When a user or some other process on the computing device selects a file, the computing device is configured to determine whether an application is prepared to open and manipulate the requested file. If an application is already available on the device for the file type, the device will execute the application and process the file accordingly. In contrast, if an application is not available for the file type, the computing device will identify an application attach triggering event based on the file selection”; [0022], “a virtual machine”) to support a second virtual computing session for the user (see citation above, wherein opening the file selected by the end user is equivalent to a second virtual computing session);
in response to the request, identifying the one or more applications for the user based on the profile (see [0046], “When a user or some other process wishes to open a file, the device is configured to identify the application associated with the file type and execute that application for the file.”  [0016], “In response to the application attach triggering event, an application manager that may reside wholly or partially on the computing device is configured to identify an application to support the file type of the selected file”, wherein the user’s selecting a file is equivalent to the user’s selecting of a file type application preference, wherein the selection by the user is during a virtual computing session (the selecting sessions) prior to the virtual computing session (i.e., opening the file session) in the computing environment, wherein previous is relative to the current attaching.  See also figure 4, “User required an application, a look up table may match file A 303 to application A 323”); and
initiating an attachment process of the one or more applications to a virtual machine of the virtual machines for the virtual session to make the one or more application executable in the virtual machine ([0016], “Once the application is identified, the application is dynamically attached to computing system”; [0022] In a further example, specifically if computing device 101 is a virtual machine, the application files could be dynamically attached or mounted to computing device 101 as further described in FIG. 4”).
However, Conover does not expressly disclose that the USER that selects the application, that is associated with the profile and the one or more applications, and that the identified one or more applications is for, is an END USER.  Pavlov discloses a concept that a USER that selects an application, that is associated with a profile and one or more applications, and that an identified one or more applications is for, is an END USER (col. 8, lines 38-60).
Before the effective filing date of the invention, it would have been obvious for an ordinary skilled in the art to combine Conover with Pavlov. The suggestion/motivation of the combination would have been to improve user friendliness.
As to claim 9, see similar rejection to claim 1.  For media and processing system, see figure 1.
As to claim 4, Conover-Pavlov discloses the method of claim 1, wherein the attachment process comprises attaching at least one application storage volume that stores the one or more applications to the virtual machine (Conover, [0016], In some examples, the act of attaching the application may include mapping, mounting, or otherwise making available the appropriate storage volume containing the application to the computing system, and modifying registry keys, file paths, and other information to make the application appear as though it has been locally installed.”), and overlaying contents of the 
	As to claim 12, see similar rejection to claim 4.
As to claim 5, Conover-Pavlov discloses the method of claim 4, wherein initiating the attachment process of the one or more applications to the virtual machine comprises notifying a hypervisor for the virtual machine to attach the at least one application storage volume (Conover, figure 4; [0036]).
	As to claim 13, see similar rejection to claim 5.
As to claim 8, Conover-Pavlov discloses the method of claim 1 further comprising receiving a notification from the virtual machine indicative of one or more application selections by the end user during the virtual computing session, and updating the profile based on the notification (Conover, [0016]; Pavlov, col. 8, lines 38-60).
	As to claim 16, see similar rejection to claim 8.
As to claim 7, Conover discloses the claimed invention substantially including initiating a second attachment process of one or more additional applications to the virtual machine (Conover, [0039]), but does not expressly wherein the one or more additional applications are allocated to a group of end users.  Pavlov discloses a concept for one or more applications to be allocated to a group of end users (col. 8, lines 38-48, “consults the user profiles datastore 132 (if applicable) to determine whether files having the relevant file type have a user-specific ( or user group-specific) default application in the applications datastore 128 that is used to handle the file.”).  
Before the effective filing date of the invention, it would have been obvious for an ordinary skilled in the art to combine Conover with ON.  The suggestion/motivation of the combination would have been to enable a group of end users to use a set of applications (Pavlov, col. 8, lines 38-48).
.
10.	Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Conover-Pavlov, as applied to claim 1 above, and further in view of Goswami et al (US 201/0089666).
As to claim 2, Conover discloses the claimed invention substantially as discussed in claim 1, including identifying the virtual machine of the virtual machines to allocate to the virtual computing session ([0023]; [0016]), but does not expressly disclose receiving a service login associated with the end user to initiate a virtual computing session.  
Goswami discloses a concept of receiving a service login associated with an end user to initiate a virtual computing session ([0066]).
Before the effective filing date of the invention, it would have been obvious for an ordinary skilled in the art to combine Conover-Pavlov with Goswami.  The suggestion/motivation of the combination would have been to initiate service supported by user login (Goswami, [0066]).
As to claim 10, see similar rejection to claim 2.
As to claim 3. Conover-Pavlov-Goswami discloses the method of claim 1, wherein identifying the attach request to attach the one or more applications associated with the end user to the virtual machine comprises receiving a request from the virtual machine to attach the one or more applications to the virtual machine responsive to a user login to the virtual machine (see citation in rejection to claim 1 and claim 2).
As to claim 11, see similar rejection to claim 3.
11.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Conover-Pavlov, as applied to claim 1 above, and further in view of Naik (US 20110035358 A1).
As to claim 6, Conover-Pavlov discloses the claimed invention substantially as discussed in claim 4, but does not expressly disclose at least one read-only storage volume capable of attachment to one 
Before the effective filing date of the invention, it would have been obvious for an ordinary skilled in the art to combine Conover-Pavlov with Naik.  The suggestion/motivation of the combination would have been optimize virtual machine storage files (Naik, abstract).
	As to claim 14, see similar rejection to claim 6.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA FAN whose telephone number is (571)270-5311.  The examiner can normally be reached on 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUA FAN/, J.D., Ph.D.               Primary Examiner, Art Unit 2449